Citation Nr: 0208320	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  94-11 815	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico

THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for low back 
disability, to include arthritis.  

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had active duty from April 1960 to April 1963.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.  When 
the case was most recently before the Board in June 2000, it 
was remanded for further RO actions.  It was returned to the 
Board in February 2002.  

The veteran provided testimony at a hearing at the RO before 
one of the undersigned Board members in September 1995.  He 
and his wife provided testimony at a hearing at the RO before 
one of the undersigned Board members in January 2002.  
Transcripts of both hearings have been associated with the 
claims folders.  


At the January 2002 hearing before the undersigned the 
veteran appeared to be raising claims of service connection 
for skin disability due to hepatitis of service origin; 
service connection for psychiatric disability, apparently 
claimed as having been incurred in service and as due to 
multiple disabilities of service origin; and service 
connection for tracheal pathology (due to prolonged 
intubation when treated at the University Hospital for a 
myocardial infarction in 1996) apparently as secondary to 
hypertension (which it is apparently alleged may have caused 
the myocardial infarction).  These matters have not been 
adjudicated by the RO and are referred to the RO for initial 
consideration.  

The issue of entitlement to service connection for hearing 
loss is addressed in the remand that follows the order 
section of this decision.





FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  Hypertension was not present in service or manifested 
within one year after the veteran's discharge from service, 
nor is it etiologically related to service.  

2.  Chronic low back disability was not present in service, 
arthritis of the lumbosacral spine was not manifested within 
one year after the veteran's discharge from service, and 
current low back disability is not etiologically related to 
the veteran's military service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and its incurrence or aggravation during active 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001). 

2.  Low back disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of arthritis 
of the lumbosacral spine during active service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)) became effective.  In addition 
since the RO's most recent consideration of the veteran's 
claims, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Board 
will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issues on its appeal.

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the RO has advised the veteran of 
the requirements for the benefits sought on appeal, the 
evidence it has considered, and the reasons for its 
determinations.  

In addition the appellant and the appellant's representative 
were given notice of the evidence necessary to substantiate 
the claims at issue at the Board hearings in September 1995 
and January 2002.  

Service medical records (SMRs) were obtained and associated 
with the claims folder.  Repeated and extensive efforts have 
been made by the RO to locate additional SMRs but all such 
efforts have been futile.   Also, repeated efforts were made 
to locate service records which would document or corroborate 
the veteran's statements and testimony that only a few months 
after discharge from the Army in April 1963, he attempted to 
enlist in the Navy but was rejected because of hypertension.  

Initially, the veteran testified at the January 2002 hearing 
that two physicians who treated him in the immediate 
postservice years were dead and their records were no longer 
available (page 4 of that transcript) but his wife indicated 
that she would make additional efforts to locate those 
records and the case was kept open for submission of those 
records (page 27 of that transcript) but none have been 
submitted.  

The RO made efforts to obtain records of an earlier award of 
Social Security Administration disability benefits in the 
1960s as well as records pertaining to an award of Workman's 
Compensation benefits (both awards following a 1965 on-the-
job postservice back injury) but the underlying medical 
records are not available.  Also, reports of VA examinations 
in June 1999 are on file and these contain pertinent medical 
opinions.  

The RO made reasonable efforts to obtain all relevant records 
adequately identified by the appellant relative to this case 
and it appears that all evidence so identified has been 
obtained and associated with the record on appeal or are not 
obtainable.  

Lastly, at the January 2002 hearing the veteran (and his 
wife) were made award of the need for evidence of continuity 
of symptomatology or a "nexus" medical opinion but no such 
opinion has been submitted.  In the May 2002 Informal Brief, 
the service representative reported that the veteran had 
sought medical opinions but VA physicians would not provide 
them and it was requested that the case be remanded to obtain 
such opinions.  However, relevant opinions were rendered on 
VA examinations in June 1999 and the veteran and his 
representative were informed of the substance of those 
opinions in a Supplemental Statement of the Case.  Also, it 
has now been made clear that the veteran did not receive VA 
treatment prior to 1992 but that he was refused VA treatment 
prior to that time. 

In sum, the facts relevant to these claims have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  A remand to afford the RO an opportunity to 
consider the claims in light of the regulations implementing 
the VCAA would only serve to delay resolution of the 
veteran's claim with no benefit flowing to the veteran.  
Accordingly, the Board will address the merits of the 
veteran's claims.

Law and Regulations

Service connection may be granted for disability that 
resulted from an injury or disease incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service incurrence or aggravation of arthritis or 
hypertension may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

The applicable diagnostic code in the VA Schedule for Rating 
Disabilities may be used in determining whether the 
disability manifested to a compensable degree within the one 
year presumptive period.   Cross v. Derwinski, 2 Vet. 
App. 150, 153 (1992).

The criteria for the evaluation of hypertension at 38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7101 were changed effective 
January 12, 1998.  Under the criteria in effect prior to 
January 12, 1998, a 10 percent rating was warranted for 
hypertension when the diastolic pressure was predominantly 
100 or more.  A note to DC 7101 provided that when 
continuous medication was necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
was warranted.  

The rating criteria since January 12, 1998, consider not only 
diastolic blood pressure readings but also systolic blood 
pressure readings and provide that a 10 percent rating is 
warranted when there is a diastolic pressure predominantly 
100 or more, or systolic pressure predominantly 160 or more, 
or; for a minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A note to the new DC 7101 
provides that hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  For purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90 mm. or greater and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm. 

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5701 regarding the 
benefit-of-the-doubt doctrine").  

Hypertension

The veteran's blood pressure on entrance into active service 
was 140/80.  In August 1960 it was noted that he stated that 
he had high blood pressure.  A blood pressure reading was 
135/85 and it was noted that he had had an episode of 
postural "hypotension."  

An undated clinical record reflects that the veteran had 
passed out twice.  He had had nonphysical problems since his 
father's recent death and had twice fainted for a few seconds 
and complained of being dizzy.  

A November 1962 Clinical Record Cover Sheet reflects that the 
veteran underwent medical observation for suspected 
hypertension but that no disease was found.  When he was 
hospitalized in March and April 1963 his blood pressure was 
140/80.  At admission his blood pressure was 130/84.  On 
examination for service discharge his blood pressure was 
132/82 and in an adjunct medical history questionnaire, 
signed by the veteran, it was reported that he had never had 
and did not now have high or low blood pressure.  

Clinical records from the Gerald Champion Memorial Hospital 
include a July 1968 clinical record of Dr. Bartlett (one of 
the two physicians that the veteran alleges treated him for 
hypertension shortly after service but who are now deceased) 
which reflects that the veteran had high blood pressure.  

Records pertaining to the veteran's award of SSA disability 
benefits include a January 1988 report from Dr. Warren Evins 
reflecting that the veteran reported having had high blood 
pressure since 1976.  

A VA Problem List reflects an entry recorded in March 1992, 
based on a history related by the veteran, that the veteran 
had hypertension and that the approximate date of onset was 
1963.  

In an August 1993 statement signed by the veteran's wife and 
two friends, it was reported that when the veteran departed 
military service he had excessively high blood pressure but 
resisted pressure to sign a medical release.  About two 
months later, he was denied entrance into the Navy because of 
excessively high blood pressure.  

Private clinical records in 1989 show that the veteran was 
given medication for hypertension and records received since 
the January 2002 hearing include records indicating the 
veteran took prescription medication for high blood pressure 
in 1986.  

On VA cardiovascular examination in June 1999, the veteran's 
claim file and VA medical records were reviewed.  The veteran 
stated that he was first told he had hypertension during 
service in November 1962 when he was hospitalized for 
jaundice.  The veteran related first taking blood pressure 
medication in 1964.  After the examination the diagnosis was 
a history of hypertension and subsequent development of 
coronary artery disease.  The examiner reported that, 
"[e]vidence of hypertension in the service is not met by 
World Health Organization criteria.  This requires three 
elevated blood pressure readings on three separate occasions 
while not on medications."  

In the instant case, therefore, the only evidence suggesting 
that the veteran's hypertension is the result of military 
service consists of the lay assertions of the veteran, his 
wife, and friends.  As held in Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), lay persons are not competent to offer 
medical opinions, so the assertions of lay persons concerning 
medical causation cannot constitute competent evidence.  

The 1992 clinical notation relating the veteran's 
hypertension to military service merely restated a history 
reported by the veteran and, thus, is not competent medical 
evidence.  "Evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence'."  LeShore v. Brown, 8 Vet. App. 406 
(1995) .  

Moreover, the history recorded in 1992 contradicts the 
earlier history related in 1988 that the onset of 
hypertension was years after service.  

Here, the earliest clinical evidence of high blood pressure 
does not antedate August 1968, a time more than five (5) 
years after discharge from active military service.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.  

Low Back Disability

The SMRs reveal that in August 1960 the veteran complained of 
back trouble.  He had limitation of motion of extreme forward 
bending.  He was given bed rest and was to participate in 
back strengthening exercises.  He was hospitalized in March 
1961 for acute low back pain after hurting his back while on 
"K.P."  Hot packs were applied and he was discharged after 
a few days.  The discharge diagnosis was acute low back pain 
of unknown cause.  

In May 1961 the veteran again had low back pain.  In August 
1961 it was noted that he had fallen off of a telephone pole 
and a stick had punctured his leg.  In September 1962 he did 
not return after having heat and diathermy treatment for pain 
from a low back strain.  He had full range of motion and no 
motor or sensory deficits.  

Clinical records from the Gerald Champion Memorial Hospital 
include a July 1968 clinical record of Dr. Bartlett (one of 
the two physicians that the veteran alleges treated him 
shortly after service but who are now deceased) which 
reflects that the veteran had compression fractures of L1 and 
L2.  

Records from the veteran's most recent award of SSA 
disability benefits reflect, cumulatively, repeated histories 
of his severe back injury in 1965 but contain no notations 
that he reported having had chronic low back problems during 
military service or prior to the 1965 injury.  

On VA orthopedic examination in June 1999, the veteran's 
claim file and VA medical records were reviewed.  He reported 
that when X-rays were taken at the time of his 1965 
postservice injury he was told that that they revealed 
previous fractures.  He related this to an inservice fall 
while operating a pole digger.  After the examination, the 
diagnoses were diffuse degenerative joint disease (DJD) and 
degenerative disc disease (DDD) of the lumbar spine with 
painful kyphosis at L1-2.  The examiner stated that it was 
unclear from the records whether the veteran actually did 
sustain a fall in 1962.  Records from the 1965 accident were 
not available to document that an old fracture was present at 
the time of the initial presentation in 1965.  Given this 
lack of evidence, the examiner could not conclude that the L1 
compression fracture, DJD, and DDD were due to any injuries 
incurred during military service.  

The veteran has testified that he had a series of low back 
injuries during service, many of which were the result of 
dizziness from hypertension and at least one in which he was 
thrown several feet to the ground from a mechanized device 
that drilled holes for telephone poles (page 11 of the 
transcript of the January 2002 hearing).  The veteran's wife 
has testified that he had leg problems during service, 
particularly after the 1961 fall from a telephone pole.  
Regardless of how many low back injuries were sustained by 
the veteran during service and whether the veteran had leg 
problems during service, medical evidence of a nexus between 
the veteran's current low back disability and his military 
service is required to substantiate the claim of direct 
service connection.  Service medical records do not show that 
the veteran had chronic low back disability and there is no 
medical evidence of a nexus between the veteran's current low 
back disability and his military service, to include any leg 
problems experienced or back injuries sustained during 
service.

The post-service medical evidence establishes that veteran 
has had chronic low back disability since a postservice on-
the-job back injury in October 1965 when, in his postservice 
occupation as a lineman, he fell from a telephone pole and 
suffered extensive injury to this low back for which he 
receive Workman's Compensation benefits and SSA benefits.  It 
is only recently that the veteran began relating the onset of 
chronic low back problems to his military service.  
Previously, he related this chronic low back disability 
solely to his postservice 1965 injury.  While medical records 
underlying his Workman's Compensation award for that injury 
are not available, there is nothing indicating that he 
related at that time that he had a pre-existing back injury 
that dated back to military service.  
In any event, there is no medical evidence of arthritis of 
the lumbosacral spine within one year of the veteran's 
discharge from service and, as discussed above, no medical 
evidence linking current low back disability to the veteran's 
military service.  Therefore, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.  


ORDER

Service connection for hypertension is denied.  

Service connection for low back disability is denied.  


REMAND

A May 1992 rating decision denied service connection for 
"yellow jaundice" which, it was stated, was secondary to 
infectious mononucleosis with hepatitis that had been treated 
in service and resolved without residuals.  It was noted in 
the June 2000 remand that the June 1992 denial had not 
expressly denied service connection for hepatitis, and that 
the veteran may now be attempting to raise the issue of 
entitlement to service connection for hepatitis.  That matter 
was referred to the RO for clarification and appropriate 
action.  

However, in the June 2000 remand it was also noted that in 
the May 2000 informal brief the veteran's representative had 
asserted that statements by the veteran in June 1992 
expressed disagreement with a denial of service connection 
for hepatitis and that the veteran's references to "yellow 
jaundice" refer to infectious hepatitis and/or infectious 
mononucleosis with hepatitis (although it appears that the 
veteran contends that he never actually had mononucleosis but 
had a strep infection which was misdiagnosed).  

On further review it is clear that the May 1992 rating 
decision denied service connection for both "yellow 
jaundice" and hepatitis and that the June 1992 statement was 
notice of disagreement as to these denials.  However, as yet, 
the RO has not issued a Statement of the Case.  When a claim 
has been placed in appellate status by the filing of a notice 
of disagreement, the Board must remand the claim to the RO 
for preparation of a Statement of the Case as to that claim.  
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) and 
Archbold, 9 Vet. App. 124, 130 (1996); Manlincon v. West, 12 
Vet. App. 238 (1999); see also 38 C.F.R. § 19.9 (2001).  

Records of the veteran's award of SSA disability benefits 
include a report of an audiology evaluation in 1985 at the 
Southern Nevada Memorial Hospital indicating he had 
sensorineural hearing loss in each ear.  Also, a May 1985 
report from Dr. Abdo notes that the veteran reported having a 
5 year history of a hearing problem.  

At the January 2000 hearing before the undersigned, the 
veteran testified that he had been afforded VA audiometric 
testing a few years earlier on an outpatient basis which 
established the existence of hearing loss (claimed as due to 
inservice acoustic trauma and ear infections) under VA 
standards (generally see 38 C.F.R. § 3.385 (2001)) and for 
which he was given hearing aids (pages 20 and 21 of the 
transcript of that hearing).  However, no such VA record is 
on file.  

The RO should contact the veteran and request that he specify 
where and when he underwent such VA audiometric testing.  
Also, he should be afforded a VA audiology evaluation to 
determine the nature and etiology of any current hearing 
loss.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should contact the veteran and 
request that he clarify, in writing, the 
approximates dates and locations of all 
VA audiometric testing that he has 
undergone.  He should also provide the 
names, addresses and approximate dates of 
treatment or evaluation for any other 
health care providers who may possess 
additional records supportive of his 
claim for service connection for hearing 
loss.  After obtaining any necessary 
authorization from the veteran, the RO 
should obtain copies of all indicated 
records and associate them with the claim 
files.  

2.  Then, the veteran should be afforded 
an appropriate VA examination to 
determine whether he has hearing loss 
disability by VA standards and to 
determine the etiology of any current 
hearing loss.  

The claim files must be made available to 
and reviewed by the examiner.  Based upon 
the examination results and the review of 
the claims files, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
hearing loss disability is etiologically 
related to the veteran's military 
service.  The rationale for all opinions 
expressed must also be provided.

3.  The RO should review the claims file 
to ensure that the requested development 
has been completed in full.  If not, the 
RO should implement corrective 
procedures.  

4.  The RO should then undertake any 
other indicated development and 
readjudicate the veteran's claim for 
service connection for hearing loss.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a Supplemental Statement of the Case and 
afforded an appropriate opportunity to 
respond. 

5.  The RO must issue a Statement of the 
Case on the issues of service connection 
for yellow jaundice and hepatitis and 
inform the veteran of the requirements to 
perfect an appeal with respect to these 
matters.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


			
	Shane A. Durkin	D. C. Spickler
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	Lawrence M. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



